

116 SRES 707 ATS: Recognizing September 1, 2020, as “National Poll Worker Recruitment Day”.
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 707IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Ms. Klobuchar (for herself, Mr. Blunt, Mr. Alexander, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Mrs. Capito, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Mr. Cruz, Mrs. Feinstein, Mr. Heinrich, Mrs. Hyde-Smith, Mr. Kaine, Mr. Manchin, Mr. Markey, Mr. McConnell, Mr. Merkley, Mrs. Murray, Mr. Peters, Mr. Roberts, Mr. Schumer, Ms. Smith, Mr. Warner, Ms. Warren, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing September 1, 2020, as National Poll Worker Recruitment Day.That the Senate—(1)recognizes September 1, 2020, as National Poll Worker Recruitment Day; (2)recognizes the need for, and appreciation of, the service of poll workers; and(3)encourages eligible people to help America vote in the 2020 election by serving as poll workers. 